DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The claims 1-10 are pending.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 9/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention, INFORMATION PROCESSING APPARATUS AND NON-TRANSITORY COMPUTER READABLE MEDIUM, is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
	Claim 3 is objected to because of the following informalities:  extra period at the end of the claim.  Appropriate correction is required. 

	Examiner’s Notes
	Claim 1 limitations “memory means for storing” and “processor means for…displaying” has not been interpreted under 35 U.S.C. 112, sixth paragraph, because the non-structural term are preceded by a structural modifier or known by one skilled in the art as denoting a type of structural device.  “Memory” and “processor” have known structural device in the art.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakamoto et al. (US Pub No 2019/0018944).

With respect to claim 1, Sakamoto teaches an information processing apparatus comprising: 
a memory storing, in an associated form, a unit of authentication and multi-step authentication corresponding to the unit (e.g., storing user authentication scenarios data, password, and biological data with corresponding user ID number, teaches a memory storing user authentication scenarios as teaching a unit of authentication, and having multi-step authentication corresponding to this particular user ¶ 0060, 0065 & 0075 ); and 
one or more processors configured to, when a type of the authentication of an authentication step in the multi- step authentication is to be set, display a unit of the type serving as a setting target on a display in a manner such that the unit of the type serving as the setting target is selectable (e.g., display allowing touch input selection of candidate scenarios with corresponding service for the user ID:123456 ¶ 0067 & Fig. 6 where the selection is for a type of authentication be it fingerprint+password, fingerprint+vein, or fingerprint+password+vein for withdrawal service ¶ 0067-0069).

	With respect to claim 2, the references above further teaches wherein if the unit of the authentication is a group to which a user belongs, the memory stores, in an associated form, information on the user and information on the group of the user and the processor is configured to, when the type of the authentication in the authentication step in the multi-step authentication is to be set, display the group on the display in a manner such that the group is selectable (e.g., having a plurality of candidate scenarios, teaching the authentication is a group to which a user belongs, to select and register ¶ 0076).

With respect to claim 3, the references above further teaches wherein, as the group, a group that is constituted by users who pay to a same billing destination when using a device and that is previously defined is used (e.g., the group comprising other customer’s verification support device, such the customer’s IC card, belonging to the users having the same service address ¶ 0079-0081).

With respect to claim 4, the references above further teaches wherein if the unit of the authentication is a type of a device performing authentication, the memory stores, in an associated form, information on the device and a function of the device for authentication and the processor is configured to, when the type of the authentication of the authentication step in the multi-step authentication is to be set, display the type of the authentication of the authentication step in a manner such that the type of the authentication is selectable in accordance with the function of the device (e.g., the unit of authentication being a type of a device performing authentication which correlates to the method of authentication for each types: camera, fingerprint scanner, palm print scanner, vein scanner, recording device, and the like ¶ 0078-0079).

With respect to claim 5, the references above further teaches wherein the processor is configured to present, with a higher priority, the type of the authentication set in a service provided by the device (e.g., where the verification method database stores a security value associated with each verification method and presenting different priority level for each type of authentication service ¶ 0140-0143).

With respect to claim 6, the references above further teaches wherein if a first device performing authentication and a second device performing authorization are separate and the unit of the authentication is levels held by the first device and the second device, the memory stores, in an associated form, the level and the type of the authentication at the level and the processor is configured to, when the type of the authentication of the authentication step in the multi-step authentication is to be set, display the level in a manner such that the level is selectable (e.g., biological data registration support device may transmit the acquired registration scenarios and biological data to a specific device different from the server ¶ 0079).

With respect to claim 7, the references above further teaches wherein the processor is configured to, when the authentication is to be performed, inquire a third-party organization of the level, acquire the level, and set the type of the authentication corresponding to the acquired level (e.g., inquiring from a server and verification method dataset teaching third-party organization ¶ 0135).

	With respect to claim 8, the references above further teaches wherein the type of the authentication is a category of the authentication and the processor is configured to, if the category of the authentication is selected, set the type of the authentication included in the category of the authentication in accordance with a device that performs authentication (e.g., setting the user selected type of authentication as a category of authentication @ Figs. 6-8).

The limitations of claims 9 and 10 are substantially similar to claim 1 above, and therefore the claim is likewise rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Particularly, Young Hwang (US Pub No 2020/0134168) discloses relevant method of using multi-factor password for authentication.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU LE whose telephone number is (571)270-7217. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL COLIN can be reached on (571) 272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHAU LE/Primary Examiner, Art Unit 2493